BAKER, J.
This is a petition by a physician to collect the sum of $48 as reasonable compensation for medical services rendered an employee of the respondent company..
The latter, in open court, stated that no question was raised as to the amount of the bill or the receipt of the claim within three months after the services were rendered. The defence was based on the theory that the respondent did not have written notice or knowledge within seven days after the beginning of the medical services.
The respondent introduced no testimony.
It appears that the injured man was given a card by the foreman of his department, on which card were to be inserted the dates of the treatments and the name of the physician. The .petitioner testifies that he was presented with such a card and that Ihe filled in the blanks. The injured man states that he on the same day presented this card to the foreman, who told him to keep it until the services were finished. At the conclusion of the treatments, the card was given to the foreman, who turned it in to the office. The foreman testifies that 'he recollects seeing this card several times during the course of treatments but he can not fix the exact dates.
The Court believes that this matter was within the authority of the foreman and that it was not necessary for the employee to personally turn the *80card in to tie office or call it to the superintendent’s attention. It is quite obvious that the respondent company-had these cards prepared for this very purpose.
For petitioner: Emilio D. lannuecillo.
For respondent: Sherwood, Heltzen & Clifford.
The Court finds that the respondent had notice or knowledge, within, seven days of the -beginning of the treatments, that the petitioner was rendering medical services to one of its employees.
Henry vs. American Enamel Co., 136 Atl. 3.
Decision for the petitioner for $48.